Motion by defendant Konstantinides for leave to appeal dismissed upon the ground that that party is not a party aggrieved (CPLR 5511). Motion, insofar as defendant A.T. Management Corp. seeks leave to appeal from an order of the Appellate Division denying its motion for reargument or, alternatively, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.